The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This is in response to applicant’s amendment filed 5/17/22.  Claims 16-18 and 21-31 are pending in the application.

Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson et al. (Eriksson; US 5,994,650) and Cornwell et al. (Cornwell; US 5,837,945), in view of Curotto (US 2010/0206642), further in view of RODONI (Rodoni; WO 2016/209577).
Regarding Claim 16, Eriksson discloses a non-transitory computer readable medium containing computer-executable programming instructions for performing a method for monitoring waste collected by a service vehicle (Abstract, 13 of Fig 1, Col 1 Lines 50-54), the method comprising:
monitoring, via a sensor (including 11, 12, 13, 17 and 18 of Fig 1), a power output of one or more lift actuators (including 1,4,6 of Fig 1) coupled to a service vehicle computer monitors the speed of the motor through leads 17 and 18 (as well as the power of the motor through sensor 11), and determining a weight of a load computer evaluates the sensed current and delivers a weight indication; the computer is used to sense both power to the motor and the speed of the motor, but uses the power signal (not the speed signal) to determine the weight), but doesn’t specify lift arms and determining when the service vehicle is at a service stop and weighing waste inside a receptacle, and determining that the vehicle is at a service stop based on an element selected from the group consisting of: a vibrational frequency response, an acoustic frequency response, and a fluctuation in tire pressure.
In the same field of endeavor Cornwell discloses a weighing system for determining the weight of material deposited from a container into a collection truck for collecting refuse or recyclable material includes at least one load cell installed into a lifting fork of the truck lifting arm for producing output signals based on the load on the arm as the full container is lifted and the emptied container is lowered.
Cornwell discloses a non-transitory computer readable medium containing computer-executable programming instructions for performing a method for monitoring waste collected by a service vehicle (Col 3 Lines 45-50; Col 4 Lines 42-50), the method comprising: monitoring, via a sensor (22 of Fig 6 accelerometer), an acceleration output of one or more lift actuators (including 14 of Fig 1) coupled to a service vehicle (10 of Fig 1) the one or more lift actuators configured to raise lift arms of the service vehicle (Col 4 Lines 42-50, Figs 3, 13), and determining a weight of waste inside a receptacle (12 of Fig 1) when the service vehicle is at a service stop based on signals from the sensor (Col 2 Lines 37-51; Col 4 Lines 51-67).
Therefore, it would have been obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to modify Eriksson with Cornwell to measure waste inside a receptacle in order to provide an improved refuse weighing system for refuse collection, which can provide accurate data on the weight of refuse collected at each collection location, as suggested by Cornwell (Col 2 Lines 33-36).
Eriksson and Cornwell do not specify determining when the service vehicle is at a service stop.
In the same field of endeavor, Curotto teaches a novel approach of utilizing a collection bin for a side loading waste collection vehicle. The collection bin includes a weighing system with a processor for measuring the weight of material collected from each waste container and associating this weight with appropriate data, such as the owner of the waste container.
Curotto teaches determining when the service vehicle is at a service stop ([0077] the location of the waste container is determined utilizing GPS), and determining the waste inside a receptacle ([0026] accurate weight measurements of collected materials per waste container).
Therefore, it would have been obvious to a person having ordinary skill in the art before
the effective filing date of the claimed invention to modify Eriksson and Cornwell with Curotto determining a service stop in order to provide efficient recycling by measuring the weight of material collected from each waste container and associating this weight with appropriate data, such as the owner of the waste container, as suggested by Curotto ([0004], [0005]).
The combination doesn’t teach determining that the vehicle is at a service stop based on an element selected from the group consisting of: a vibrational frequency response, an acoustic frequency response, and a fluctuation in tire pressure.
In the same field of endeavor, Rodoni discloses a system for managing waste services performed by a service vehicle. The system may have at least one sensor disposed onboard the service vehicle and configured to generate a first signal indicative of a waste service being completed by the service vehicle. The system may also have a computing device in communication with the at least one sensor. The computing device may be configured to determine, based on the second signal, that the waste service has been performed. The computing device may also be configured to selectively generate an electronic response based on performance of the waste service.
Rodoni teaches determining that a vehicle is at a service stop based on a vibrational frequency response and an acoustic frequency response ([0044] sensor 42 is an acoustic sensor configured to capture vibrations associated with the emptying of receptacle 14…a sound profile (e.g., a frequency signature) consisting of sequences or patterns of vibrations having particular amplitudes, frequencies, and/or spacing may be captured and then compared to data stored in memory).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Eriksson, Cornwell and Curotto with Rodoni in order to provide a system using an automated mechanism to provide remedial action for a waste service that cannot be completed in the manner desired by the customer, as suggested by Rodoni ([0004]).

Regarding Claim 17, Cornwell discloses the output of the one or more lift actuators are remotely detected (Col 11 Lines 18-35 data including weight transmitted to the host computer). 

Regarding Claim 18, Eriksson discloses causing the weight of the waste to be shown on a display (Col 3 Lines 20-21)
Curotto teaches an identification and coordinates of the service stop ([0072] location, address; [0077] GPS).

Claims 21 and 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson, Curotto, Cornwell and Rodoni, further in view of Ulmestrand et al. (Ulmestrand; EP 1764254).
Regarding Claim 21, Eriksson discloses monitoring, by a second sensor (including 17 and 18 of Fig 1), a speed of a motor (part of the  powertrain) coupled to the service vehicle, the powertrain configured to power the one or more lift actuators  (4 of Fig 1 pump; Col 3 Lines 10-29 computer monitors the speed of the motor through leads 17 and 18 (as well as the power of the motor through sensor 11)); and wherein determining a weight of waste inside a receptacle (Col 3 Lines 10-29 computer evaluates the sensed current and delivers a weight indication; the computer is used to sense both power to the motor and the speed of the motor, but uses the power signal (not the speed signal) to determine the weight).
Cornwell discloses determining a weight of waste inside a receptacle (12 of Fig 1) when the service vehicle is at a service stop based on signals from the sensor (Col 2 Lines 37-51; Col 4 Lines 51-67). But the combination doesn’t specify when the service vehicle is at the service stop is further based on signals from the second sensor.
In the same field of endeavor, Ulmestrand teaches an improved control system for an industrial truck. 
Ulmestrand discloses monitoring by a  sensors for generation of such signals are possible, such as a sensor measuring the revolutions of a rotating or moving part of the motor or pump (rpm)…by comparing this speed signal to a pump speed control signal provided to the pump motor, it is possible to estimate the weight of the weight load being moved by the hydraulic system; [0055]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Eriksson, Cornwell, Curotto with Rodoni with Ulmestrand in order to provide an improved control systems for industrial trucks, which could be used e.g. for automatic control of the truck in certain situations, and thereby reduce the wear on the truck, and improve the controllability of the truck in order to improve safety, etc, as suggested by Ulmestrand ([0006]).

21>Regarding Claim 23, Ulmestrand discloses a deviation in the speed of the powertrain from a normal speed during lifting of the waste is detected; and wherein the method further comprises determining the weight of the waste lifted as a function of the deviation ([0052] sensors for generation of such signals are possible, such as a sensor measuring the revolutions of a rotating or moving part of the motor or pump (rpm)…by comparing this speed signal to a pump speed control signal provided to the pump motor, it is possible to estimate the weight of the weight load being moved by the hydraulic system; [0055] rpm signal from the pump or pump motor is essentially linearly dependent on the weight. By comparing this signal to predetermined reference data for the same provided power to the pump motor…as weight increases the deviation in rpm or motor speed of the powertrain will become apparent).

23>Regarding Claim 24, Ulmestrand discloses determining the weight of the waste lifted as a function of a duration of the deviation ([0055] the rpm signal is preferably evaluated during a certain time period for providing an adequate weight estimate).

Claims 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson, Curotto, Cornwell and Rodoni.
Regarding Claim 25, Eriksson discloses a method for monitoring waste collected by a service vehicle (Abstract, 13 of Fig 1), the method comprising:
monitoring, via a first sensor (including 11, 12, 13, 17 and 18 of Fig 1), a power output of one or more lift actuators (including 1,4,6 of Fig 1) coupled to a service vehicle (Col 3 Lines 10-29 computer monitors the speed of the motor through leads 17 and 18 (as well as the power of the motor through sensor 11), 

determining a weight of waste icomputer evaluates the sensed current and delivers a weight indication; the computer is used to sense both power to the motor and the speed of the motor, but uses the power signal (not the speed signal) to determine the weight), but doesn’t specify lift arms and determining when the service vehicle is at a service stop and weighing waste inside a receptacle, and determining that the vehicle is at a service stop based on an element selected from the group consisting of: a vibrational frequency response, an acoustic frequency response, and a fluctuation in tire pressure.
Cornwell discloses a non-transitory computer readable medium containing computer-executable programming instructions for performing a method for monitoring waste collected by a service vehicle (Col 3 Lines 45-50; Col 4 Lines 42-50), the method comprising: monitoring, via a sensor (22 of Fig 6 accelerometer), an acceleration output of one or more lift actuators (including 14 of Fig 1) coupled to a service vehicle (10 of Fig 1) the one or more lift actuators configured to raise lift arms of the service vehicle (Col 4 Lines 42-50, Figs 3, 13), and determining a weight of waste inside a receptacle (12 of Fig 1) when the service vehicle is at a service stop based on signals from the sensor (Col 2 Lines 37-51; Col 4 Lines 51-67).
Curotto teaches determining when the service vehicle is at a service stop ([0077] the location of the waste container is determined utilizing GPS), and determining the waste inside a receptacle ([0026] accurate weight measurements of collected materials per waste container).
Rodoni teaches determining that a vehicle is at a service stop based on a vibrational frequency response and an acoustic frequency response ([0044] sensor 42 is an acoustic sensor configured to capture vibrations associated with the emptying of receptacle 14…a sound profile (e.g., a frequency signature) consisting of sequences or patterns of vibrations having particular amplitudes, frequencies, and/or spacing may be captured and then compared to data stored in memory).

Regarding Claim 26, Eriksson discloses the power output of the one or more lift actuators is 
Curotto teaches weight is transmitted to a remote device (Col 11 Lines 18-35 data including weight transmitted to the host computer).

Regarding Claim 27, Eriksson discloses causing the weight of the waste to be shown on a display (Col 3 Lines 20-21)
Curotto teaches an identification and coordinates of the service stop ([0072] location, address; [0077] GPS).

Claims 28 and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eriksson, Curotto, Cornwell and Rodoni, further in view of Ulmestrand.
Regarding Claim 28, Eriksson discloses monitoring, by a second sensor (including 17 and 18 of Fig 1), a speed of a motor (part of the  powertrain) coupled to the service vehicle, the powertrain configured to power the one or more lift actuators  (4 of Fig 1 pump; Col 3 Lines 10-29 computer monitors the speed of the motor through leads 17 and 18 (as well as the power of the motor through sensor 11)); and wherein determining a weight of waste computer evaluates the sensed current and delivers a weight indication; the computer is used to sense both power to the motor and the speed of the motor, but uses the power signal (not the speed signal) to determine the weight).
Cornwell discloses determining a weight of waste inside a receptacle (12 of Fig 1) when the service vehicle is at a service stop based on signals from the sensor (Col 2 Lines 37-51; Col 4 Lines 51-67). But the combination doesn’t specify when the service vehicle is at the service stop is further based on signals from the second sensor.
Ulmestrand discloses monitoring by a  sensors for generation of such signals are possible, such as a sensor measuring the revolutions of a rotating or moving part of the motor or pump (rpm)…by comparing this speed signal to a pump speed control signal provided to the pump motor, it is possible to estimate the weight of the weight load being moved by the hydraulic system; [0055]).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Eriksson, Cornwell, Curotto with Rodoni with Ulmestrand in order to provide an improved control systems for industrial trucks, which could be used e.g. for automatic control of the truck in certain situations, and thereby reduce the wear on the truck, and improve the controllability of the truck in order to improve safety, etc, as suggested by Ulmestrand ([0006]).

28>Regarding Claim 30, Ulmestrand discloses a deviation in the speed of the powertrain from a normal speed during lifting of the waste is detected; and wherein the method further comprises determining the weight of the waste lifted as a function of the deviation ([0052]; [0055]).

30>Regarding Claim 31, Ulmestrand discloses determining the weight of the waste lifted as a function of a duration of the deviation ([0055] the rpm signal is preferably evaluated during a certain time period for providing an adequate weight estimate).

Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685